UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):October 14, 2010 China New Media Corp. (Exact name of registrant as specified in its charter) Delaware 000-53027 33-0944402 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) Dalian Vastitude Media Group 8th Floor, Golden Name Commercial Tower 68 Renmin Road, Zhongshan District, Dalian, P.R. China (Address of Principal Executive Offices) (Zip Code) 86-0411-8272-8168 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. All of the information furnished in Items 2.02 and 9.01 of this report, including the accompanying exhibit, are being furnished and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise and shall not be incorporated by reference into any filing under the Securities Act of 1933, as amended, except to the extent expressly set forth by specific reference in such filing. On October 14, 2010, China New Media Corp. (the “Company”) issued a press release reporting the financial results of the Company for the fiscal year ended June 30, 2010.A copy of the press release is attached as Exhibit 99.1 and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit 99.1 Press release reporting results for the fiscal year ended June 30, 2010, issued by the Company on October 14, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:October 14, 2010 China New Media Corp. By: /s/Guojun Wang Name: Guojun Wang Title: Chief Executive Officer EXHIBIT INDEX Form 8-K Filed Exhibit No. Description Herewith By Reference Press release reporting results for the fiscal year ended June 30, 2010, issued by the Company on October 14, 2010. X
